McCOY, J.
Plaintiff Bingren as a sales agent of the defendant automobile company, by contract, was required to and did deposit with- defendant $150 as; a guaranty of any repair account which he might run with defendant under the terms of said contract, and which 'deposit defendant agreed to return to plaintiff less any such repair account at the time of the expiration-of such agen-cy, which expired on ithe 1st day of July, 1T916. The plaintiff claimed that at the time of the expiration- o-f such agency he- was- owing the defendant for repairs $12.14, and no inore, leaving a balance of $137.86 due plaintiff from- defendant by reason of said.-deposit. Defendant answered and claimed that plaintiff was owing 011 said repair account the sum of $52.94, leaving a,.balance due from defendant to plaintiff -of $97.06, and no; more, .for which sum defendant offered] to allow plaintiff to take judgment, -together with interest and -costs. The only item- in -dispute between these parties' was. $40.80-, -the purchase price of an automobile top. The case was tried to the court, without a jury, and findings o-f fact, conclusions -of law, and judgment were rendered in favor of p-l'aintiff f-o-r the sum of $137.86, with interests and- costs, the full amount claimed by plaintiff, from which judgment -defendant appeals, alleging the insufficiency of the evidence to- justify the decision.
It appears fr-om th-e record that -the top- o-f one o-f the automobiles sold by plaintiff for defendant was defective, and that the purchaser refused to accept -delivery of said- automobile- by reason, o-f such- defective top; that thereupon plaintiff sent to the Chalmers Motor Company, who manufactured -the automobile in 'question', ‘ ’for "a new top-, returning -to- said' motor company the defective .top; the Gbakn-efs Motor Company balancing the account-for -the new top -on .the c,receipt of the- damaged top. By no stretch- of imagination are we able.to discern how or in what *17manner the respondent coukl by any possibility become indebted to 'defendant in any sum whatever 'by reason of this automobile top transaction. No testimony of any kind or character has been shown by appellant that will create anv obligation on the part of respondent to pay for this automobile top.
Judgment and -order appealed from, are affirmed, with routs in favor of respondent, and damages for delay of 10 per cent on the amount of the judgment.